
	

114 S1260 IS: Sunshine in Sponsorship Identification Act
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1260
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2015
			Mr. Nelson (for himself, Ms. Warren, Mr. Blumenthal, Mr. Markey, Mr. Wyden, Mrs. McCaskill, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To direct the Federal Communications Commission to revise and update its sponsorship identification
			 rules applicable to commercial and political advertising.
	
	
		1.Short title
 This Act may be cited as the Sunshine in Sponsorship Identification Act.
 2.FindingsCongress makes the following findings: (1)Federal law has required broadcasters to identify the sponsors of broadcast content since the Radio Act of 1927 (47 U.S.C. 81 et seq.).
 (2)The Federal Communications Commission has had the authority to adopt and enforce rules requiring the disclosure of the sponsors of commercial and political broadcasts since the passage of section 317 of the Communications Act of 1934 (47 U.S.C. 317).
 (3)Section 317 of the Communications Act of 1934 requires the full and fair disclosure of the true identity of the sponsors of all on-air commercial and political broadcasts.
 (4)In 1944, the Federal Communications Commission adopted rules implementing section 317 of the Communications Act of 1934. Those rules remain largely in place today.
 (5)While the Federal Communications Commission has periodically issued updated rules and guidance regarding its application of section 317 and its rules promulgated under that section, the Commission has not engaged in a thorough review of those rules in many decades.
 (6)In a 2013 report, the Government Accountability Office recommended that the Federal Communications Commission engage in a comprehensive review of its sponsorship identification rules to ensure that such rules are reflective of the current practices of commercial and political advertisers.
 (7)Given the dramatic changes in technology in the many years since the Federal Communications Commission put forth formal guidance on these issues, the Commission should review its sponsorship identification policies to make sure that American citizens are fully apprised of the identity of entities seeking to influence them.
			3.Modernization of sponsorship identification rules
 (a)Rulemaking requiredNot later than 30 days after the date of enactment of this Act, the Federal Communications Commission shall commence a rulemaking to update its rules and guidance promulgated under section 317 of the Communications Act of 1934 (47 U.S.C. 317).
 (b)ConsiderationsAs part of the rulemaking required under subsection (a), the Federal Communications Commission shall, at a minimum—
 (1)update and modernize its sponsorship identification rules and guidance to reflect current technologies and commercial and political advertising practices;
 (2)ensure that political broadcasts include disclosures containing more detailed information about the identity of the true sponsors of such broadcasts; and
 (3)consider how best to require the disclosure of sponsorship identification information, including by requiring that more detailed sponsorship identification information be placed online or in another form more readily accessible to the public.
 (c)TimeframeThe Federal Communications Commission shall complete the rulemaking required by subsection (a) not later than 270 days after the date of enactment of this Act.
			
